Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Russell Magaziner on 1/4/2022.
Line 2 of Claim 3 is amended as follows: “from 0 to [[16]] 14 mol% Na2O; and”
Line 3 of Claim 3 is amended as follows: “from [[3]] 8 to 22 mol % (Na2O + K2O) in composition of the glass.”
Line 2 of Claim 23 is amended as follows: “from 0 to [[16]] 14 mol% Na2O; and”
Line 3 of Claim 23 is amended as follows: “from [[3]] 8 to 22 mol % (Na2O + K2O) in composition of the glass.”
Claim Objections
Examiner notes the claim objections from the non-final office action dated 09/17/2021 have been withdrawn in view of Applicant’s amendments from 11/19/2021.
Claim Rejections - 35 USC § 112
Examiner notes the 112(b) rejection from the non-final office action dated 09/17/2021 have been withdrawn in view of Applicant’s amendments from 11/19/2021.
Allowable Subject Matter
Claims 1-9, 11-16, and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is directed to a glass comprising: from 75 to 90 mol% SiO2, from 7 to 20 mol% Al2O3, greater than 0 to 20 mol% of at least one alkaline earth oxide selected from the group consisting of MgO, CaO, BaO, or SrO; from 8 to 20 mol% K2O; and greater than 0 to 10 mol% B2O3 in composition of the glass.
Claim 14 is directed to a glass, comprising: from 75 to 90 mol% SiO2; from 5 to 20 mol% Al2O3; greater than 0 to 20 mol% of at least one alkaline earth oxide selected from the group consisting of MgO, CaO, BaO, or SrO; from 11 to 20 mol% K2O; and greater than 0 to 10 mol% B2O3 in composition of the glass, wherein the glass is thermally tempered and has a depth of compression of at least 
Claim 21 is directed to a glass composition, comprising: from 75 to 90 mol% SiO2; from 5 to 20 mol% Al2O3; from 2 to 20 mol% MgO; from 8 to 20 mol% K2O; and greater than 0 to 10 mol% B2O3.
The closest prior art is considered to be Aitken et al. (US20100300535, hereinafter referred to as Aitken). Aitken is directed towards glass which is 75.65 mol. % SiO2, 4.97 mol. % Al2O3, 4.69 mol. % SrO, 9.04 mol. % K2O, and 2.15 mol. % B2O3 (see Aitken at Page 8, Table 7, Example 51). Claim 1 avoids Aitken because claim 1 recites a range of Al2O3 from 7 to 20 mol%, which is not shown in Aitken. Claim 14 avoids Aitken because claim 14 recites a range of K2O of from 11 to 20 mol%, which is not shown in Aitken. Claim 21 avoids Aitken because claim 21 recites from 75 to 90 mol% SiO2; from 2 to 20 mol% MgO; and from 8 to 20 mol% K2O, where these three ranges are not shown together in any of the examples of Aitken. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
All claims not specifically addressed are allowed due to their dependence on an allowed claim, or because they have the allowable limitations of an allowed claim. 
Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered and they are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731